Per Curiam.

Petitioner-respondent is required by section 83 of the Multiple Dwelling Law to have a resident superintendent in this apartment house. There is no available space therein for a resident superintendent unless one of the tenants is removed. Petitioner has applied to evict a tenant who is not in actual occupation of his apartment, but who has permitted its use by a relative by marriage. The city rent commission has denied petitioner’s application upon the ground that his present situation *458is self-created, due to his having let the apartment which had been occupied by the owner of the premises before petitioner purchased the property. The cases are distinguishable where, under such circumstances, the purchaser has sought afterwards to remove a tenant to obtain space for occupancy by himself. Here, he is obliged to obtain space for a superintendent in order to avoid a continuing violation of law. Special Term correctly held that this constituted compelling necessity.
The order overruling the action of the rent commission, and directing it to issue a certificate of eviction to the petitioner should be affirmed, with $20 costs and disbursements.